CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.





AMENDMENT NO. 3
ETHANOL MARKETING AGREEMENT




THIS Amendment No. 3 (“Amendment 3”), dated September 17, 2013, is entered into
by and between Eco-Energy, LLC, a Tennessee Limited Liability Corporation with
its registered office at 725 Cool Springs Boulevard, Suite 500, Franklin,
Tennessee 37067 (“Eco”), and Granite Falls Energy, LLC (“GFE”), a Minnesota
Limited Liability Corporation with its main office at 15045 Highway 23 SE,
Granite Falls, Minnesota 56241. Eco and GFE are hereinafter also referred to
collectively as the “Parties.”


RECITALS


A.    The Parties previously entered an Ethanol Marketing Agreement
(“Agreement”), executed December 24, 2008, where the Parties established certain
terms and conditions relating to Eco’s rights and obligations regarding the
purchase of GFE’s entire ethanol output. The Agreement established a term which
commenced on the first day of ethanol shipment and expired one (1) year
thereafter. A copy of the Agreement—including Exhibit A, Exhibit B and Exhibit C
of the Agreement—is attached hereto as Appendix 1.


B.    On October 22, 2009, the Parties entered into Amendment No. 1 to the
Agreement (attached hereto as Appendix 2), which modified the Agreement as
follows: (i) added a “flex fee” adjustment intended to minimize the costs
effects of disadvantageous production price fluctuations for GFE and (ii)
extended the expiration date of the Agreement until December 31, 2011.


C.    On August 30, 2011, the Parties entered into Amendment No. 2 to the
Agreement (attached hereto as Appendix 3), which modified the Agreement as
follows: (i) terminated the “flex fee” adjustment specified in Amendment No. 1
to the Agreement, ii) extended the expiration date of the Agreement until
December 31, 2013, and iii) adjusted the Payment and Fees section of the
Agreement by changing the fee that GFE pays Eco for Marketing Fees from [***] to
[***].


D.    The Parties now desire to again alter the Agreement in order to
memorialize the modifications recently agreed upon by the Parties as well as
incorporate such modifications into the Agreement.


NOW, THEREFORE, the written signatures of the Parties integrate this Amendment
No. 3 into the Agreement making it a binding, and legally enforceable, portion
of such. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Eco and GFE agree as follows:


I.
EFFECTIVE DATE: The modifications specified in Paragraph II of this Amendment
No. 3 shall become effective on November 1, 2013.



II.
MODIFICATIONS:



1)    Add the following language to the end of Section 2 of the Agreement:


“If GFE obtains a more favorable third party product price quote than that which
Eco is able to offer, and the quote is comparable in regard to term and
structure, GFE shall provide notice to Eco of the offer specifying the
counterparty, quantity, and specification. Upon receiving the aforementioned
notification, Eco shall have the right, but not the obligation, to match the
offer or transact directly with the third party if they meet Eco credit
requirements.”



#2419605

--------------------------------------------------------------------------------






2)    Section 4 of the Agreement—as amended by Amendment No. 1 and Amendment No.
2—is hereby deleted in its entirety and replaced with the following:


4.    Payment and Fees.


(a)
[***].



(b)
Eco shall make payment to GFE within [***]. If GFE desires to receive payment
more expeditiously than the aforementioned [***], Eco will act in good faith to
accommodate the request; however, the expedited payment to GFE will be charged
an additional daily interest expense equal to the Wall Street Journal Prime Rate
plus 2.75% based on the number of days each payment is expedited.



(c)
[***].



3)    Section 11(a) and Section 11(b) of the Agreement, as previously modified
by Amendment No. 1 and Amendment No. 2, is hereby amended as follows:


11.    Terms and Termination.


(a)
The term of this Agreement shall expire on December 31, 2016.



(b)
This Agreement will automatically renew for additional consecutive terms of
three (3) years each unless either party hereto gives written notice to the
other at least three (3) months prior to the end of the term or the then current
renewal term, in which case this Agreement shall terminate at the end of the
term or such then current renewal term.



4)    Add a paragraph (h) to Section 20 as follows:


20.    General.


(h)    Eco is obligated to provide GFE with undenatured export offers on a
continuous basis during the Term in an effort to assist GFE in managing its
Renewable Identification Number (RIN) regulatory requirements.


5)    Exhibit B of the Agreement is hereby deleted in its entirety and replaced
with the following:


Exhibit B


Eco Transportation Services


1.
Eco will provide GFE forty-three (43) railcars for the transportation of
ethanol. The lease(s) of these forty-three (43) railcars will be in the name of
Eco; however, GFE will be responsible for ensuring compliance with the
applicable manufactures Railcar Service Agreement(s). The monthly sublease fee
owed by GFE for the aforementioned railcars will be $750.00 per railcar until
the expiration of the Term (i.e., December 31, 2016).



2.
Eco will purchase all truck and railcar gallons on a FOB plant basis.


2

--------------------------------------------------------------------------------








3.
Eco will negotiate all rail and truck rates on behalf of GFE.



4.
Eco will be responsible for remitting payment for all rail and truck carrier
expenses.



6)    Exhibit A, Section 1, is hereby deleted and replaced with the following:


1)    Eco shall make a payment to GFE within [***]. If GFE desires to receive
payment more expeditiously than the aforementioned [***], Eco will act in good
faith to accommodate the request; however, expedited payment amount to GFE will
be charged an additional daily interest expense equal to the Wall Street Journal
Prime Rate plus 2.75% based on the number of days each payment is expedited.


III.
EFFECT OF AMENDMENT No. 3: Except as expressly modified in Section II of this
Amendment No. 3 the Agreement—including Amendment No. 1 and Amendment No.
2—remains unchanged and in full force and effect.



IV.
ENTIRETIES: This Amendment No. 3 represents the final agreement between the
parties regarding the subject matter hereof and may not be contradicted by
evidence or prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.



ECO ENERGY, LLC.    GRANITE FALLS ENERGY, LLC.


By: /s/ Chad Martin        By: /s/ Steve A. Christensen    


Name: Chad Martin        Name: Steve A. Christensen    


Title: CEO        Title: CEO & GM    


Date: 9/19/13        Date: 09/17/2013    









3